Appellant renews his complaint that errors were committed in respect to the matters discussed in our original opinion, and that we reached a wrong conclusion regarding them. It would serve no useful purpose to discuss *Page 136 
those matters further. It is thought a correct conclusion was reached originally.
In appellant's amended motion for new trial misconduct of the jury was alleged, it being claimed (a), that they discussed the failure of appellant to testify and, (b), that they discussed among themselves their personal knowledge of appellant's reputation. In our opinion neither of such claims are supported by the evidence of the jurors received upon the hearing of the motion for new trial. We discuss only the second claim. Evidence was elicited by the State to the effect that appellant's reputation in regard to fighting and being overbearing was bad. Appellant put his reputation in issue. The facts which might have been hurtful to him in that regard came from his own witnesses on cross-examination by the State. The only incident upon which appellant could possibly rely to support a claim that any juror discussed his personal knowledge of appellant's reputation arises from a conversation in the juryroom between jurors Grace and Meier. Mr. Meier did not know anything about appellant personally, and his conclusion that appellant had a bad reputation was based solely on what he had heard from the witness stand. In the course of a discussion as to the penalty he said to Mr. Grace, "You know his reputation as well as I do, or probably better, you live close to him, and he has been pretty much of a fighter or scrapper all of his life." Mr. Grace never at any time said whether he did or did not know personally anything about appellant's reputation. If he did have any personal information about it he maintained a discreet silence regarding it. The other jurors disclaimed hearing anything in the room regarding the incident.
We are not impressed with the view that the circumstances stated support appellant's contention.
The motion for rehearing is overruled.